Citation Nr: 1829171	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  12-33 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for deviated nasal septum.

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to service connection for type II diabetes mellitus.

4.  Entitlement to service connection for a left ankle injury.

5.  Entitlement to service connection for a left ear infection (also claimed as blunt trauma to ear area).

6.  Entitlement to service connection for residuals of left chest blunt trauma.

7.  Entitlement to service connection for urethritis due to gonococcus.

8.  Entitlement to service connection for right lower extremity burns.

9.  Entitlement to service connection for left lower extremity burns.

10.  Entitlement to service connection for left upper extremity burns.

11.  Entitlement to service connection for head trauma (also claimed as loss of consciousness, concussion, cognitive impairment, blunt trauma to head area, dizziness, and loss of balance).

12.  Entitlement to service connection for residuals of heat exhaustion (to include general tiredness).

13.  Entitlement to service connection for sleep apnea. 

14.  Entitlement to service connection for a respiratory disability (to include allergies)

15.  Entitlement to service connection for a headache disability (to include migraines).

16.  Entitlement to service connection for residuals of blunt trauma to the chin (to include temporomandibular joint (TMJ) dysfunction).

17.  Entitlement to an initial, compensable rating for a right forearm burn scar.

18.  Entitlement to an initial, compensable rating for a left eyebrow scar.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1975 to December 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from March 2010, May 2012, February 2013, and December 2014 rating decisions.  

In the March 2010 decision, the RO, inter alia, denied service connection for deviated nasal septum, a right hand disability, sleep apnea, and allergies.  In March 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in November 2012.

In the May 2012 decision, the RO, inter alia, denied service connection for a left ankle injury, a left ear infection, residuals of left chest blunt trauma, urethritis due to gonococcus, residuals of right lower extremity burns, residuals of left lower extremity burns, residuals of left upper extremity burns, head trauma (also claimed as loss of consciousness, concussion, and cognitive impairment), residuals of heat exhaustion (to include general tiredness), and migraines.  The RO also granted service connection for a right forearm burn scar and assigned an initial noncompensable (0 percent) disability rating, from October 12, 2010.  In November 2012, the Veteran filed an NOD.  An SOC was issued in September 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in October 2016.

In the February 2013 decision, the RO denied service connection for blunt trauma to the chin.  The RO also granted service connection for a left eyebrow scar and assigned an initial noncompensable (0 percent) disability rating, from October 12, 2010.  In May 2013, the Veteran filed an NOD.  An SOC was issued in March 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) later that same month.

In the December 2014 decision, the RO, inter alia, denied service connection for type II diabetes mellitus.  In April 2015, the Veteran filed an NOD.  An SOC was issued in February 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in March 2016.

In December 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

Regarding the characterization of the respiratory, headache, and residuals of blunt trauma to the chin claims, based on a review of the Veteran's records, it appears that he has experienced respiratory and headache disabilities other than allergies and migraines.  Also, he has been diagnosed as having TMJ dysfunction and it is claimed that this is a residual of blunt trauma to the chin.  Thus, the Board has recharacterized the respiratory and headache issues as encompassing claims for service connection for any possible respiratory and headache disabilities and the residuals of blunt trauma to the chin issue as encompassing a claim for service connection for TMJ dysfunction.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).

Also, while the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

The Board's disposition of the claims for service connection for deviated nasal septum, a right hand disability, type II diabetes mellitus, a left ankle injury, a left ear infection, residuals of left chest blunt trauma, urethritis due to gonococcus, right lower extremity burns, left lower extremity burns, left upper extremity burns, head trauma, and residuals of heat exhaustion, and for higher initial ratings for a right forearm burn scar and a left eyebrow scar is set forth below.  The remaining claims for service connection for sleep apnea, a respiratory disability, a headache disability, and residuals of blunt trauma to the chin (to include TMJ dysfunction) are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

During the December 2016 hearing, prior to the issuance of an appellate decision, the Veteran withdrew from appeal the claims for service connection for deviated nasal septum, a right hand disability, type II diabetes mellitus, a left ankle injury, a left ear infection, residuals of left chest blunt trauma, urethritis due to gonococcus, right lower extremity burns, left lower extremity burns, left upper extremity burns, head trauma, and residuals of heat exhaustion; as well as claims for higher initial ratings for a right forearm burn scar and a left eyebrow scar.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for service connection for deviated nasal septum are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal as to the claim for service connection for a right hand disability are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal as to the claim for service connection for type II diabetes mellitus are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal as to the claim for service connection for a left ankle injury are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the appeal as to the claim for service connection for a left ear infection (also claimed as blunt trauma to ear area) are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of the appeal with respect as to the claim for service connection for residuals of left chest blunt trauma are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of the appeal as to the claim for service connection for urethritis due to gonococcus are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

8.  The criteria for withdrawal of the appeal as to the claim for service connection for right lower extremity burns are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

9.  The criteria for withdrawal of the appeal as to the claim for service connection for left lower extremity burns are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

10.  The criteria for withdrawal of the appeal as to claim for service connection for left upper extremity burns are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

11.  The criteria for withdrawal of the appeal as to the claim for service connection for head trauma (also claimed as loss of consciousness, concussion, cognitive impairment, blunt trauma to head area, dizziness, and loss of balance) are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

12.  The criteria for withdrawal of the appeal as to the claim for service connection for residuals of heat exhaustion (to include general tiredness) are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

13.  The criteria for withdrawal of the appeal as to the claim for an initial, compensable rating for a right forearm burn scar are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

14.  The criteria for withdrawal of the appeal as to the claim for an initial, compensable rating for a left eyebrow scar are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In the present case, it was acknowledged on the record during the December 2016 Board hearing, prior to the issuance of an appellate decision, that the Veteran only wished to continue his appeal with respect to the claims for service connection for sleep apnea, a respiratory disability, a headache disability, and residuals of blunt trauma to the chin (to include TMJ dysfunction).  He otherwise wished to withdraw all other issues on appeal (see pages 2-3 of the hearing transcript).  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to the claims for service connection for deviated nasal septum, a right hand disability, type II diabetes mellitus, a left ankle injury, a left ear infection, residuals of left chest blunt trauma, urethritis due to gonococcus, right lower extremity burns, left lower extremity burns, left upper extremity burns, head trauma, and residuals of heat exhaustion, and for higher initial ratings for a right forearm burn scar and a left eyebrow scar.  Accordingly, the Board does not have jurisdiction to review the appeals as to these matters, and they must be dismissed.


ORDER

The appeal as to the claim for service connection for deviated nasal septum is dismissed.

The appeal as to the claim for service connection for a right hand disability is dismissed.
 
The appeal as to the claim for service connection for type II diabetes mellitus is dismissed.

The appeal as to the claim for service connection for a left ankle injury is dismissed.

The appeal as to the claim for service connection for a left ear infection (also claimed as blunt trauma to ear area) is dismissed.

The appeal as to the claim for service connection for residuals of left chest blunt trauma is dismissed.

The appeal as to the claim for service connection for urethritis due to gonococcus is dismissed.

The appeal as to the claim for service connection for right lower extremity burns is dismissed.

The appeal as to the claim for service connection for left lower extremity burns is dismissed.

The appeal as to the claim for service connection for left upper extremity burns is dismissed.

The appeal as to the claim for service connection for head trauma (also claimed as loss of consciousness, concussion, cognitive impairment, blunt trauma to head area, dizziness, and loss of balance) is dismissed.

The appeal as to the claim for service connection for residuals of heat exhaustion (to include general tiredness) is dismissed.

The appeal as to the claim for an initial compensable rating for a right forearm burn scar is dismissed.

The appeal as to the claim for an initial compensable rating for a left eyebrow scar is dismissed.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims for service connection for sleep apnea, a respiratory disability, a headache disability, and residuals of blunt trauma to the chin is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410   (2006); McLendon, 20 Vet. App. at 83. 

In this case, the report a September 2011 VA ear examination, which was conducted for purposes of obtaining information as to the nature and etiology of the Veteran's claimed left ear pain, reveals that he has been diagnosed as having TMJ dysfunction.  Thus, competent evidence of a current TMJ disability has been demonstrated.  The Veteran essentially contends that his TMJ dysfunction had its onset in service when he sustained trauma to his face, that it was manifested by left ear pain, and that he has continued to experience left ear pain associated with TMJ dysfunction in the years since service.  In this regard, service treatment records indicate that in June 1976 he was struck on the left side of the chin and sustained a small laceration at the point of impact.  Examination revealed a small amount of blood inside his mouth, pain over the right ramus of the mandible on motion, and point tenderness over the area.  A diagnosis of blunt trauma was provided.  Also, in March 1977 he was treated for a 4-day history of left ear pain.  Examination revealed wax build up in the ear, the symptoms improved after the ear was cleaned, and the Veteran was diagnosed as having plugged ears/wax build up.

The physician who conducted the September 2011 ear examination concluded that there was no evidence during the examination of any left ear disability.  Rather, examination revealed bruxism and malocclusion associated with TMJ dysfunction, which could have a pathophysiological impact on ear pain.  Thus, the Veteran's left ear pain was associated with TMJ joint dysfunction, as opposed to any left ear disability.  The examiner did not provide any opinion as to the etiology of the Veteran's TMJ dysfunction and the Veteran has not otherwise been afforded an examination to obtain information as the nature and etiology of any TMJ disability(ies).

In sum, there is competent evidence of the Veteran's claimed TMJ disability, evidence of facial trauma and left ear pain in service, evidence of a continuity of left ear symptomatology in the years since service, and a medical opinion that the Veteran's current left ear pain is associated with TMJ dysfunction.  Hence, the evidence suggests that the current TMJ dysfunction may have been incurred in service.  Therefore, VA's duty to obtain an examination is triggered.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159; McLendon, supra.  An examination is needed to obtain a medical opinion as to the nature and etiology of the current TMJ disability. Hence, the AOJ should arrange for the Veteran to undergo a VA examination, by an appropriate physician.

With respect to the claim for service connection for sleep apnea, the Veteran has raised various theories as to why he believes this disability is either directly related to service or associated with other disabilities.  During the December 2016 hearing, his attorney clarified that the Veteran contends that his sleep apnea had its onset in service because he began to experience symptoms of sleep apnea in service and that he has experienced a continuity of sleep symptomatology in the years since service.  In support of his claim, he submitted a June 2016 statement from D.C.M. (VA Form 21-4138), who reported that he had lived with the Veteran during service and that he observed the Veteran snoring loudly during that time.  Also, the Veteran's mother (I.D.) reported in a May 2013 statement (VA Form 21-4138) that upon his separation from service in 1978, the Veteran experienced chronic fatigue and loud snoring.

The Veteran was afforded a VA sleep apnea examination in March 2016 and was diagnosed as having obstructive sleep apnea.  The physician who conducted the examination opined that the Veteran's sleep apnea was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner noted that the risk factors for obstructive sleep apnea include obesity, increased neck circumference, increased laxity of the oropharyngeal muscles, smoking, aging, sedating medications, alcohol, and family history.  Nevertheless, the examiner did not provide any further specific explanation or rationale for her opinion.

The March 2016 opinion is deficient because the examiner did not provide any specific explanation or rationale for why the Veteran's sleep apnea was not related to service, other than to generally note the risk factors for sleep apnea.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  See also Barr v. Nicholson, 21 Vet. App. 30 (2007) (holding that once VA undertakes the effort to provide an examination or obtain medical opinion, it must ensure that one is provided or obtained that is adequate for the determination being made).  In this regard, the examiner did not at all acknowledge or discuss the potential significance of the evidence of the Veteran's snoring in service, his snoring and chronic fatigue at the time of his separation from service, and his reports of a continuity of sleep symptomatology in the years since service.  The Board points out that a medical opinion which does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination) is inadequate.  See, e.g., Dalton v. Peake, 21 Vet. App. 23 (2007).

As for the claim for service connection for a respiratory disability, the Veteran contends that his claimed disability is related to exposure to smoke and asbestos while he served aboard the USS Midway.  During that time, he was exposed to asbestos while performing routine ship maintenance and was exposed to smoke from a fire while serving as a boiler technician.  His service treatment records document various instances of treatment for a cough and chest and nasal congestion, and he contends that he has continued to experience respiratory symptomatology in the years since service.

VA sinusitis/rhinitis and respiratory conditions examinations were conducted in March 2016 and the Veteran was diagnosed as having allergic rhinitis.  The physician who conducted the examinations also initially diagnosed the Veteran as having asthma, but subsequently concluded that no respiratory diagnosis could be provided.  As for the allergic rhinitis, the examiner opined that this disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  She reasoned that the Veteran's allergic sinorhinitis worsened with his move to Georgia in 1983, years after military service.  Also, he had a 25-pack year history of smoking cigarettes from 1973 to 1998, which could also contribute to sinorhinitis.  In addition, the examiner explained that there were no records documenting any asbestos exposure.

In September 2016, a different VA physician reviewed the Veteran's claims file and explained that there was no documented evidence to confirm a diagnosis of asthma or to suggest any respiratory condition.

The March 2016 rhinitis opinion is deficient because the examiner reasoned, in part, that the disability worsened with the Veteran's move to Georgia in 1983.  This suggests that the rhinitis existed prior to 1983.  The examiner did not provide any explanation for any rhinitis prior to 1983 was not related to service.  In this regard, the examiner did not acknowledge or discuss the evidence of the Veteran's treatment for a cough and chest and nasal congestion on various occasions during service, or his reports of a continuity of respiratory symptomatology in the years since service.

In addition, although the physicians who provided the March and September 2016 opinions concluded that there was no evidence of any respiratory disability, the Veteran's medical records document diagnoses of various respiratory disabilities (including asthma, chronic obstructive pulmonary disease, and bronchitis).  The most recent diagnosis of a respiratory disability in the claims file is contained in a February 2013 VA physical medicine rehabilitation note which documents a diagnosis of asthma.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time during the claim period (in this case, since approximately June 2009), even if the disability is currently in remission or has completely resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2008).

With respect to the claim for service connection for a headache disability, the Veteran contends that he began to experience headaches in service and that headaches have continued in the years since service.  He claims that the headaches are possibly due to his exposure to an explosion in the boiler room aboard the USS Midway and/or the trauma sustained to his face during service.

The Veteran was afforded a VA headache examination in March 2016 and was diagnosed as having tension headaches.  The physician who conducted the examination opined that the Veteran's headaches were not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  She reasoned that the Veteran reported that headaches started in his teen years (prior to service) and that there is no correlation between smoke inhalation and tension headaches.  Also, there were no available service treatment records documenting any complaints of recurring headaches or closed head trauma.

The March 2016 headache opinion is deficient because it is partly based on a finding that the Veteran had a headache disability which pre-existed service.  The Board acknowledges that the Veteran reported to the March 2016 examiner that he had experienced headaches since he was a teenager.  Regardless, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated. See 38 U.S.C. §§ 1111, 1137 (2012); 38 C.F.R. § 3.304 (b) (2017).

Although the Veteran is certainly competent to report a history of headaches prior to service, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  See Miller v. West, 11 Vet. App. 345 (1998).  In this case, there is no other evidence of any pre-existing headache disability prior to service and the Veteran's April 1975 entrance examination was normal other than for a tonsillectomy and scarring.  Hence, the Board finds that the evidence is not clear and unmistakable that any headache disability pre-existed service and was not aggravated in service and the Veteran is presumed sound at service entrance.  See 38 U.S.C. § 1111.

In light of the above, the AOJ should arrange for the Veteran to undergo a VA examination by an appropriate physician to obtain medical findings and opinion addressing the nature and etiology of his claimed TMJ disability.  The AOJ should also obtain addendum medical etiology opinions-preferably, from the physician who conducted the March 2016 sleep apnea, sinusitis/rhinitis, respiratory, and headache examinations-which fully discuss whether the Veteran's current sleep apnea, respiratory disability(ies), and headaches are associated with service.

The AOJ should only arrange for the Veteran to undergo further sleep apnea, rhinitis, respiratory, and/or headache examination(s) if deemed necessary in the judgment of the individual(s) designated to provide the addendum opinions.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of his claims.  See 38 C.F.R. § 3.655  (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate notification and development action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment from the VA Medical Center (VAMC) in Atlanta Georgia dated to September 2016.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

There also appear to be pertinent private medical records outstanding. In particular, the Veteran reported on "Authorization and Consent to Release Information" forms (VA Form 21-4142) dated in November 2012 and May 2015 and in a statement received in June 2016 that he received relevant treatment from Dr. Cuebas, Dr. Lyle, Dr. Parker, South Atlanta Medical Associates, ENT of Georgia-Midtown, and Clayton County CSB.  Also, a May 2011 letter from CIGNA Group Insurance indicates that the Veteran had applied for long term disability benefits for unspecified disability(ies).  Any records related to his long term disability claim may be relevant to the remaining issues on appeal.  A review of the claims file indicates that while some of these identified records may have been obtained, it does not appear that the Veteran's complete treatment records from the above identified treatment providers or the records associated with his long term disability claim have been requested or obtained.

Therefore, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly as regards any private (non-VA) treatment, to specifically include from the providers identified above), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal. 


 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the VAMC in Atlanta, Georgia dated since September 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information concerning and, if necessary, authorization to enable VA to obtain, any additional evidence pertinent to one or more remaining claim(s) on appeal that is not currently of record. 

 Specifically request that the Veteran provide appropriate authorizations to obtain the records associated with his long term disability claim with CIGNA Group Insurance and his complete treatment records for sleep apnea, a respiratory disability, a headache disability, and a TMJ disability from Dr. Cuebas, Dr. Lyle, Dr. Parker, South Atlanta Medical Associates, ENT of Georgia-Midtown, and Clayton County CSB, as referenced above.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to obtain information as the nature and etiology of any current TMJ disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of the REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.

Based on a review of all pertinent lay and medical evidence, the physician should clearly identify any TMJ disability(ies) currently present or present at any time since approximately October 2010 (even if now in remission or completely resolved). 

Then, with respect to each diagnosed TMJ disability, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during service; (b) for any arthritis had its onset during the first post-discharge year following the Veteran's December 1978 separation from service; (c) is related to the Veteran's facial injury in service in June 1976; (d) is related to his left ear pain in service; or (e) is otherwise medically-related to the Veteran's service.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the Veteran's facial injury in June 1976, his left ear pain in service, his reports of left ear pain in the years since service, and the opinion of the physician who conducted the September 2011 VA ear examination that the Veteran's left ear pain was associated with TMJ dysfunction.

Notably, the absence of evidence of diagnosis of and/or treatment for specific TMJ problems during service should not, alone, serve as the sole basis for a negative opinion.

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history and that others are competent to report their observations of his symptoms, and that lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached-to include identification of the evidence and/or medical authority relied upon-must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA physician who conducted the March 2016 sleep apnea examination an addendum opinion addressing the etiology of the Veteran's sleep apnea.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and lay assertions.

Based on a review of all pertinent lay and medical evidence, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that any sleep apnea diagnosed since approximately June 2009 (even if now in remission or completely resolved) (a) had its onset during service; (b) is related to the Veteran's reported sleep problems in service; or (c) is otherwise medically-related to the Veteran's service.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the May 2013 and June 2016 statements from the Veteran's mother (I.D.) and D.C.M. that the Veteran experienced snoring and fatigue in service and immediately upon his separation from service, and the Veteran's reports of sleep problems in the years since service.

Notably, the absence of evidence of diagnosis of and/or treatment for sleep apnea during service should not, alone, serve as the sole basis for a negative opinion.

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history and that others are competent to report their observations of his symptoms, and that lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached-to include identification of the evidence and/or medical authority relied upon-must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA physician who conducted the March 2016 rhinitis/sinusitis and respiratory examinations an addendum opinion addressing the etiology of the Veteran's respiratory disability(ies).

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and lay assertions.

Based on a review of all pertinent lay and medical evidence, the physician should clearly identify any respiratory disability(ies) (to include any upper respiratory and lung disability(ies)) currently present or present at any time since approximately June 2009 (even if now in remission or completely resolved). 

Then, with respect to each diagnosed respiratory disability, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during service; (b) is related to the Veteran's respiratory symptoms in service; (c) is related to his exposure to smoke from fires aboard the USS Midway during service, (d) is related to his exposure to asbestos during service, or (e) is otherwise medically-related to the Veteran's service.

In addressing the above, the opinion provider must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include all reports of and instances of treatment for respiratory problems in the Veteran's service treatment records, his reports of exposure to smoke and asbestos while serving aboard the USS Midway in service, and his reports of respiratory symptoms in the years since service.

Notably, the absence of evidence of diagnosis of and/or treatment for specific respiratory problems during service should not, alone, serve as the sole basis for a negative opinion.

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history and that others are competent to report their observations of his symptoms, and that lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the opinion provider should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached-to include identification of the evidence and/or medical authority relied upon-must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA physician who conducted the March 2016 headache examination an addendum opinion addressing the etiology of the Veteran's headaches.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and lay assertions.

Based on a review of all pertinent lay and medical evidence, the physician should clearly identify any headache disability(ies) currently present or present at any time since approximately October 2010 (even if now in remission or completely resolved). 

Then, with respect to each diagnosed headache disability, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during service; (b) for an organic disease of the nervous system, had its onset during the first post-discharge year following the Veteran's December 1978 separation from service; (c) is related to his exposure to an explosion in the boiler room aboard the USS Midway; (d) is related to the trauma sustained to his face during service; or (e) is otherwise medically-related to the Veteran's service.

For purposes of the above opinion, the physician is advised that despite the report of headaches prior to service during the March 2016 headache examination, the Veteran is presumed to have been in sound condition when he entered service.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the trauma sustained to the Veteran's face in service, his reports of exposure to an explosion in the boiler room aboard the USS Midway in service, and his reports of headaches in the years since service.

Notably, the absence of evidence of diagnosis of and/or treatment for headaches during service should not, alone, serve as the sole basis for a negative opinion.

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history and that others are competent to report their observations of his symptoms, and that lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the opinion provider should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached-to include identification of the evidence and/or medical authority relied upon-must be provided.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for service connection for sleep apnea, a respiratory disability, a headache disability, and residuals of blunt trauma to the chin (to include TMJ syndrome) in light of all pertinent evidence (to particularly include all that added to the electronic claims file since the last adjudication), and all legal authority. 

10.  If any benefit(s)t sought on appeal remain(s) denied, furnish to the Veteran and his attorney a supplemental SOC that includes discussion of the reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


